                   Case 2:20-cv-00285-JAM-CKD Document 16 Filed 03/03/20 Page 1 of 2


               1 SANFORD JAY ROSEN – 062566
                 JEFFREY L. BORNSTEIN – 099358
               2 ERNEST GALVAN – 196065
                 LISA ELLS – 243657
               3 BENJAMIN BIEN-KAHN – 267933
                 ROSEN BIEN GALVAN & GRUNFELD LLP
               4 101 Mission Street, Sixth Floor
                 San Francisco, California 94105-1738
               5 Telephone: (415) 433-6830
                 Facsimile: (415) 433-7104
               6
                 DANIEL MARSHALL – Fla. Bar No. 617210*
               7 HUMAN RIGHTS DEFENSE CENTER
                 P.O. Box 1151
               8 Lake Worth, FL 33460
                 Telephone: (561) 360-2523
               9 * Admitted Pro Hac Vice
              10 Attorneys for
                 HUMAN RIGHTS DEFENSE CENTER
              11
              12                             UNITED STATES DISTRICT COURT
              13             EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
              14
              15 HUMAN RIGHTS DEFENSE CENTER,                Case No. 20-cv-00285-JAM-CKD
              16                Plaintiff,                   NOTICE OF APPEARANCE OF
                                                             COUNSEL BENJAMIN BIEN-KAHN
              17        v.
              18 COUNTY OF PLACER; DEVON BELL,
                 Sheriff, individually and in his official
              19 capacity; DARRELL STEINHAUER,
                 Corrections Commander, individually and
              20 in his official capacity; and JOHN AND
                 JANE DOES 1-10, Staff, individually and
              21 in their official capacities,
              22                Defendants.
              23
              24
              25
              26
              27
              28

[3506787.1]                         NOTICE OF APPEARANCE OF COUNSEL BENJAMIN BIEN-KAHN
                   Case 2:20-cv-00285-JAM-CKD Document 16 Filed 03/03/20 Page 2 of 2


               1         TO THE CLERK, ALL PARTIES AND THEIR COUNSEL OF RECORD:
               2         PLEASE TAKE NOTICE that Benjamin Bien-Kahn of Rosen Bien Galvan &
               3 Grunfeld LLP, 101 Mission Street, Sixth Floor, San Francisco, California, 94105-1738,
               4 Telephone: (415) 433-6830, E-mail: bbien-kahn@rbgg.com, hereby enters his appearance
               5 as counsel of record for Plaintiff in this matter. Jeffrey L. Bornstein remains as Lead
               6 Counsel for Plaintiffs. The undersigned hereby requests to be added to the master mailing
               7 list and to be included via e-mail on the Court’s notification of all electronic filings in this
               8 matter. Please serve the undersigned will all pleadings and notices in this matter.
               9
              10 DATED: March 3, 2020                      Respectfully submitted,
              11                                           ROSEN BIEN GALVAN & GRUNFELD LLP
              12
              13                                           By: /s/ Benjamin Bien-Kahn
              14                                               Benjamin Bien-Kahn

              15                                           Attorneys for
                                                           HUMAN RIGHTS DEFENSE CENTER
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                  1
[3506787.1]                          NOTICE OF APPEARANCE OF COUNSEL BENJAMIN BIEN-KAHN
